Citation Nr: 0417637	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  98-10 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1959 
to July 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

When the case was previously before the Board, in May 1999, 
it was REMANDED to obtain medical records and a medical 
opinion.  In May 2003, the Board REMANDED the case to insure 
compliance with the requirements of the Veterans Claims 
Assistance Act of 2000 (herein "VCAA").  The requested 
development was completed and the Board proceeds with its 
review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.  

2.  Stress during service was transitory in nature and 
resolved without residual disability.  

3.  The veteran died in March 1997, at age 58.  The immediate 
cause of death was myocardial infarction due to coronary 
atherosclerosis.  

4.  The fatal heart disease was not the result of disease or 
injury during service nor was arteriosclerosis or 
cardiovascular disease manifest within the first post-service 
year.  

5.  The fatal disorders are not etiologically connected to 
the disabilities for which service connection had been 
granted: bilateral high frequency hearing loss, recurrent low 
back pain, hemorrhoids, and the postoperative residuals of 
carpal tunnel syndrome, with a history of right navicular 
fracture.  

6.  The service-connected disabilities did not make the 
veteran less able to resist the fatal coronary 
atherosclerosis and myocardial infarction or in any way 
hasten his death.  


CONCLUSIONS OF LAW

1.  A service connected disability did not cause death or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 C.F.R. § 3.312 
(2003).  

2.  The criteria for an award of Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, have not been met.  38 U.S.C.A. § 3501 
(West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was impossible in 
this case, as the initial unfavorable rating decision was 
rendered in June 1997, long before the new law became 
effective.  In May 2003, the Board remanded the case for the 
RO to review and insure VCAA compliance.  

In Pelegrini, at 422 the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Review of the July 2003 VCAA notice letter discloses that it 
has complied with all the requirements as described by the 
Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that she should provide any 
evidence in her possession pertaining to the claim; that she 
should give VA everything she had pertaining to the claim.  
She understood that the RO letter asked for everything and, 
in July 2003, submitted a release for private hospital 
records, explaining that it was the only other possible 
evidence.  

Moreover, the rating decision, statement of the case, and 
supplemental statements of the case, notified the appellant 
and her representative of the status of the evidence as it 
was developed and of the need for substantiating evidence 
from her.  Any deficits in the original notice were cured 
long before the case came to the Board and are no more than 
non-prejudicial error.  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim for 
benefits.  This includes private records which the appellant 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  A medical opinion was obtained.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  

Further, the appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

VCAA provides that when VA requests information or evidence 
from a claimant, if such information or evidence is not 
received by VA within one year of the request, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. §5103(b) (West 2002).  In the Veterans Benefits 
Act of 2003, Congress reinstated VA's authority to make 
decisions on all claims without waiting one year.  On July 
16, 2003, the RO sent the claimant a letter explaining what 
information and evidence is necessary to support this claim.  
She has until July 16, 2004 to make sure the RO receives the 
information and evidence requested.  If VA receives the 
information and evidence to support this claim after that 
date, it may not be able to pay benefits from the date the 
claim was received.  

Criteria  Service connection for the cause of the veteran's 
death may be granted if a disability incurred in or 
aggravated by service caused death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  38 U.S.C.A. § 1310 (West 2002).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

In dependency and indemnity compensation cases, evidence is 
required to link the cause of a veteran's death to the 
veteran's service.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998); Darby v. 
Brown, 10 Vet. App. 243, 245- 6 (1997).  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza; see also 38 C.F.R. § 3.159(a) (2003).  

Arteriosclerosis and cardiovascular-renal disease, including 
hypertension, may be presumed to have been incurred during 
active military service if either is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Service connection for the cause of the veteran's death may 
be granted if the evidence shows that disability incurred in 
or aggravated by service contributed substantially or 
materially to cause death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2003).  

Background  The death certificate shows that the veteran died 
on March 27, 1997, at age 58.  The immediate cause of death 
was listed as myocardial infarction due to coronary 
atherosclerosis.  The interval between onset and death was 
listed as minutes for the myocardial infarction and years for 
the coronary atherosclerosis.  There was no autopsy.  

At the time of the veteran's death, service connection had 
been established for, bilateral high frequency hearing loss, 
recurrent low back pain, hemorrhoids, and the postoperative 
residuals of carpal tunnel syndrome, with a history of right 
navicular fracture.  All of the veteran's service-connected 
disabilities were rated as noncompensable.  

The appellant contends that the fatal disability had its 
onset in service as the result of the stresses of service.  
In support of her contention, she has submitted portions of 
medical dictionaries and other treatises.  Treatise evidence 
must "not simply provide speculative generic statements not 
relevant to the veteran's claim."  Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  Instead, the treatise evidence, 
"standing alone," must discuss "generic relationships with 
a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion."  Ibid. (citing Sacks v. West, 11 Vet. App. 
314, 317 (1998)).  See Hensley v. West, 212 F.3d 1255, 1265 
(Fed. Cir. 2000);Timberlake v. Gober, 14 Vet. App. 122, 130 
(2000).  See also Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (medical treatise evidence must demonstrate connection 
between service incurrence and present injury or condition); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease is too general and 
inconclusive).  But see Mattern v. West, 12 Vet. App. 222, 
227 (1999) (generally, an attempt to establish a medical 
nexus to a disease or injury solely by generic information in 
a medical journal or treatise is too general and inconclusive 
(quoting Sacks, supra).  In this case, the treatise evidence 
submitted by the appellant is too general to link stress in 
service to fatal cardiovascular disease more than 7 years 
later.  

The service medical records show that the veteran was seen 
for treatment of stress on several occasions.  The records 
also show that he had borderline blood pressure readings on 
several occasions.  Service medical records show blood 
pressures of 122/90 in January 1971, 120/90 in February 1979, 
and 130/90 in October 1986.  Service medical records dated in 
December 1986 and January 1987 show that the veteran had an 
episode of elevated blood pressure after being severely 
upset, but his blood pressure was subsequently within normal 
limits.  A dental health questionnaire dated in September 
1987 shows that the veteran checked a box indicating that he 
had a history of hypertension.  

The service medical records also include some abnormal 
electrocardiogram (EKG) and blood test results.  The report 
of a medical examination conducted in July 1982 shows that 
clinical evaluation of the heart was normal, but an EKG was 
interpreted as showing sinus bradycardia.  Similarly, the 
report of an annual medical examination conducted in service 
in July 1988 shows that clinical evaluation of the heart was 
normal, but an EKG was again interpreted as showing sinus 
bradycardia.  Cholesterol was 185, triglycerides were 95, and 
high density lipoproteins were 43.  

The report of the June 1989 retirement examination shows that 
the veteran's heart was normal.  The same record also 
indicates that an EKG performed on June 28, 1989, was 
interpreted as showing ischemia.  The report shows that the 
veteran's cholesterol level was 236, triglycerides were 152, 
and high density lipoproteins were 35.  On the reverse side 
of the examination report, in a section for summarizing 
defects and diagnoses, the examiner noted "myocardial 
inferior ischemia."  A stress test EKG was recommended.  The 
veteran's service medical records also include tracings from 
an EKG performed July 12, 1989, however, there is no medical 
interpretation of those test results.  Finally, the service 
medical records include a graded exercise summary report 
dated July 12, 1989.  

On the September 1989 VA examination, the veteran reported 
having high blood pressure in 1979.  Examination revealed a 
normal sinus rhythm, with no murmurs or other abnormalities.  
Three blood pressures were within normal limits.  See 
38 C.F.R. § 4.104, Note (1) following diagnostic code 7101 
(2003).  The EKG had a normal sinus rhythm, but a left axis 
deviation and was considered abnormal.  The examination 
concluded with the diagnosis that there was no hypertension.  

The veteran was admitted to a service department hospital in 
March 1995, to rule out a seizure disorder.  There was a 
complaint of chest discomfort.  The heart had a regular rate 
and rhythm.  First and second heart sounds were normal.  
There were no third or fourth heart sounds, murmurs, rubs or 
clicks.  The extremities had no clubbing, cyanosis or edema.  
The EKG showed a normal sinus rhythm with an axis negative, 
25 degrees.  There were no acute ischemic changes compared to 
the 1989 EKG.  The chest X-ray showed no infiltrate, effusion 
or mass.  In discussing the course of the veteran's 
hospitalization, it was noted that he had a complaint of 
chest tightness with a borderline left axis deviation on EKG, 
but enzymes were negative and there were no acute EKG 
changes.  The veteran's age was considered to be his only 
cardiac risk factor.  There was no cardiovascular diagnosis.  

The service department continued to follow the veteran for 
various health problems, without any evidence of heart 
disease.  A late as March 10, 1997, a physician reported that 
there was no history of cardiovascular disease.  

The report from a private emergency room shows that on March 
27, 1997, the veteran had a seizure at home and was found 
unresponsive.  When the ambulance arrived, he was found to be 
in cardiac arrest.  Drugs and cardiopulmonary resuscitation 
were administered.  He was intubated.  He was noted to have a 
history of seizure disorder.  He was reported to have no 
history of cardiac disease.  A June 1996 admission for 
pneumonia and anemia was noted.  On arrival, the veteran's 
pupils were dilated.  He was mottled and gray with cool 
extremities and no spontaneous respirations or cardiac 
activity.  On bagging, there were diminished breath sounds 
and the abdomen was somewhat distended.  The diagnosis was 
dead on arrival.  

Pursuant to the Remand of the Board, a cardiologist submitted 
an opinion dated in December 1999.  The doctor provided an 
in-depth review of the record and noted the abnormalities 
found in service.  In summary, the doctor found that there 
was no significant evidence for overt coronary artery 
disease.  He concluded that the veteran did not have 
significant coronary artery disease in service.  

Analysis  While there were some nonspecific abnormalities 
during service, there is no medical documentation of chronic 
cardiovascular disease during service.  Findings were normal 
on the separation examination and on the VA examination 
shortly after service.  The veteran was worked up extensively 
for his seizure disorder, but no evidence of heart disease 
arose.  The treatise evidence submitted by the appellant is 
very general in nature and is not sufficiently specific to 
link the fatal disability to stress or other incidents of 
service.  There is no competent medical opinion linking the 
veteran's death or cardiovascular disease to stress or any 
incident of service.  VA obtained a medical opinion, which 
would comply with the VCAA requirements, even though they 
were not in effect at the time.  The doctor provided a 
detailed review of the critical evidence and explained why 
the fatal disability was not incurred in service.  The 
medical records and opinion clearly have more probative 
weight than the appellant's lay assertions.  While the Board 
sympathizes with the loss of the veteran suddenly, and at a 
relatively young age, it is inescapable that the 
preponderance of evidence requires us to find that the fatal 
disability did not have its inception in service.  

The Board has also considered other bases to grant the 
benefit.  We note that seizures may have played a role in the 
veteran's death.  However, the seizures began over 5 years 
after the veteran left service and there is no competent 
evidence which would link the seizure disorder to service.  
Also, the veteran had four noncompensable service-connected 
disabilities.  Here, again, there is no competent evidence to 
link the service-connected disabilities to the factors which 
led to the veteran's death.  There is simply no competent 
evidence that a service-connected disability caused or 
contributed to cause the veteran's death.  

Entitlement to Survivors' and Dependents' Educational 
Assistance benefits is predicated on finding that the 
veteran's death is service-connected.  38 U.S.C.A. 
§ 3501(a)(1)(B) (West 2002).  It is not contended nor does 
the evidence show that the appellant might possibly meet any 
other criteria.  38 U.S.C.A. § 3501(1).  Since the veteran's 
death is not service-connected, the appellant can not be 
awarded Survivor's and Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



